Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment filed in response to FINAL office action filed on March 2, 2021 is acknowledged. 
3.	Claims 1-3, 5-8, 20, 21, 27-31 and 33-37 are pending in this application.
4.	Claims 4, 9-19, 21, 23-26 and 32 have been cancelled.
5.	Claims 8, 20, and 27-28 are rejoined.
6.	Claim 36 is cancelled by Examiner’s amendment set forth herein.
7.	Claims 33-35 and 37 are amended by Examiner’s amendment set forth herein.
8.	New claims 38-41 are added by Examiner’s amendment set forth herein.

Withdrawn Objection and Rejections
9.	Objection to claim 22 is hereby withdrawn in view of Applicant’s amendment to the claim.
10.	Rejection of claims 1-3, 5-6, 22 and 29-31 under 35 U.S.C. 102(a)(1) as being anticipated by Widom et al (US 2007/0298034), is hereby withdrawn in view of Applicant’s amendment to the claims.

EXAMINER’S AMENDMENT
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Claims 1-3, 5-8, 20, 22, 29-31, 33-35 and 37 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-28, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 04/07/2020 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/07/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Authorization for this examiner’s amendment was given in an interview with Steven Highlander on March 10, 2021.

Claims 33-37 have been amended and new claims 38-41 have been added as follows: 


34. (Currently amended) The peptide claim 1, wherein the peptide comprises 

35. (Currently amended) The peptide claim 1, wherein the peptide comprises 

36. (Cancelled)

37. (Currently amended) The peptide of claim [[1]]8, wherein the peptide comprises the amino acid sequence of DGDYDEYDNDE (SEQ ID NO: 29)

38. (New) The peptide of claim 1, wherein the peptide consists of the amino acid sequence DADYDDYDEEG (SEQ ID NO: 31).

39. (New) The peptide of claim 1, wherein the peptide consists of the amino acid sequence DGDYDEYDNDE (SEQ ID NO: 29).

40. (New) The peptide claim 1, wherein the peptide consists of the amino acid sequence DADYDEYEEDG (SEQ ID NO: 28).


Claims 1-3, 5-8, 20, 22 and 27-31, as set forth in the amendment filed on March 2, 2021.

Claims 1-3, 5-8, 20, 22, 27-31, 33-35 and 37-41 are allowed.


REASON FOR ALLOWANCE
12.	The following is an examiner’s statement of reasons for allowance: A peptide comprising the amino acid sequence of SEQ ID NO: 2, wherein Z is any amino acid selected from D, E, Q, S or P and X is any amino acid, wherein at least one residue of SE ID NO: 2 is sulphated tyrosine, wherein the peptide comprises the amino acid sequence as set forth in any one of SEQ ID NOs: 28-38 or SEQ ID NOs: 40-44 is both novel and unobvious over the cited prior art. The closest art is Widom et al (US 2007/0298034, cited in the previous office action). Widom et al teach a 13 residue peptide sequence having the sequence DFEyPDySVYGTD (see SEQ ID NO: 107, Table 4), wherein “y” is sulfated tyrosine and “Y” is non-sulfated tyrosine (see paragraph [0020]).Widom et al do not teach that instant SEQ ID NOs: 28-38 and 40-44. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



CONCLUSION
Claims 1-3, 5-8, 20, 22, 27-31, 33-35 and 37-41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JULIE HA/Primary Examiner, Art Unit 1654